Title: From George Washington to David Brearley, 7 July 1780
From: Washington, George
To: Brearley, David


					
						Dr Sir
						Head qrs near posaick Falls [N.J.] July 7th 1780
					
					I have to request that You will be so obliging as to inform me by the earliest opportunity, at what time You accepted the appointment of Chief Justice of this State. My reason for this request is, A Board of General Officers have determined on a late occasion, that Several Officers in the Jersey line ought to take rank from that time—and that reference should be had to You to fix it. I have the Honor to be with great respect & regard Dr Sir Yr Most Obedt sert
					
						Go: Washington
					
				